Citation Nr: 0840502	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
coccyx disability.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a service-connected 
coccyx disability.

3.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
coccyx disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1991.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied service 
connection for bilateral knee and ankle disabilities, and 
also denied the veteran's petition to reopen his previously 
denied claim for service connection for a thoracic spine 
disability.

In February 2007, the veteran testified during a hearing 
before the undersigned in Washington, D.C.; a transcript of 
that hearing is of record.

In July 2007, the Board reopened the claim for service 
connection for a thoracic spine disability, and remanded the 
reopened claim, along with the other service connection 
claims, to the RO for additional development.

In its July 2007 decision, the Board also noted that the 
veteran had submitted evidence raising a separate claim for 
service connection for a lumbar spine disability.  The Board 
referred this claim to the RO for appropriate action.  The 
Board notes that no action appears to have been taken on this 
claim.  The Appeals Management Center did refer to the 
evidence relating to the veteran's lumbar spine in its July 
2006 supplemental statement of the case (SSOC), but the claim 
for service connection for a lumbar spine disability has not 
been adjudicated.  The claim for service connection for a 
lumbar spine disability is therefore again referred to the RO 
for initial adjudication.


FINDINGS OF FACT

1.  The veteran does not have a current disability of either 
knee.

2.  The veteran does not have a current disability of either 
ankle.

3.  The veteran does not have a current disability of the 
thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
coccyx disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2006 & 2008).

2.  The criteria for service connection for a bilateral ankle 
disability, to include as secondary to a service-connected 
coccyx disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310(a).

3.  The criteria for service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
coccyx disability, are not met.  38 U.S.C.A. § 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a July 2004 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the July 2004 letter complied with this former requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in an August 2007 letter.

Contrary to VCAA requirements, some of the notice in this 
case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in a March 2008 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has not been able to locate the veteran's service 
treatment records.  When a veteran's service treatment 
records are unavailable, through no fault of his, VA's duty 
to assist, duty to provide reasons and bases for its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  This, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Here, the veteran 
indicated that he was taken to the William Beaumont Medical 
Center emergency room during service, and the RO sought the 
records of this treatment, but was informed by that facility 
that it had no records relating to the veteran on file.  
There has been no other indication of any other alternative 
source that may have service records, and, in any event, the 
Board is denying the claims because of a lack of evidence of 
current disability.  Hence, any additional service records 
could not serve to substantiate the claims.

In addition, VA obtained all of the identified post-service 
private and VA outpatient treatment (VAOPT) records, and the 
veteran was provided an October 2007 VA examination as to the 
nature and etiology of any disabilities of his knees, ankles, 
and thoracic spine.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral knee and ankle disabilities, and for a thoracic 
spine disability, are thus ready to be considered on the 
merits.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310(a), for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b) (2008).  Because the evidence is against a finding 
that there are current disabilities of the knees, ankle or 
thoracic spine; neither version of 38 C.F.R. § 3.310(a) is 
more favorable to the veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran claims that he has current bilateral knee and 
ankle disabilities and a thoracic spine disability due to 
injuries sustained in an in-service fall.  He has also 
indicated that these disabilities are due to his service-
connected coccyx disability, which was due to the same in-
service fall.  The veteran's fellow servicemen have submitted 
written statements indicating that they witnessed him fall 
and injure his back during service, and the veteran's wife 
submitted a statement indicating that he never had a back 
problem until he returned from the military.

Even assuming, however, that the veteran injured his knees, 
ankles, and thoracic spine in service, in the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Here, the evidence of a current ankle, knee or thoracic spine 
disability consists of the veteran's testimony and complaints 
reported on the recent VA examination.  In his testimony the 
veteran reported only non-specific symptoms.  

In addition, April and May 2006 VAOPT records contain 
diagnoses of chronic low back pain.  The VA outpatient 
treatment records, however, do not report any mid-back or 
thoracic spine disability.

During the October 2007 VA examination, the veteran 
complained of left ankle swelling and a painful mid-back.  On 
examination, the knees were normally aligned with no 
deformity or swelling.  Patellar position was normal with no 
instability, and the ligaments were stable.  McMurray, 
drawer, and Lachman's tests were normal, and range o f motion 
was a normal 0 to 140 degrees without any pain.  

Similarly, both ankles were normally aligned with no 
deformity or swelling, there was normal range of motion 
without pain and normal 5/5 power with palpable ankle pulse.  
Moreover, thoracic spine alignment was normal, with no 
scoliosis, kyphosis, spasm, or atrophy, and good muscle tone.  

There was pain on palpation of the skin over the sacral area, 
but no abnormality of the sacrococcygeal area, and full range 
of motion of the thoracolumbar spine without any complaints.  

X-rays of the knees, ankles, thoracic spine, and pelvis were 
all normal, and the diagnosis was of normal bilateral knees 
and ankles and the thoracic spine.  The VA examiner concluded 
that the veteran did not have any current bilateral knee or 
ankle disabilities, or a thoracic spine disability.

There is no clinical medical evidence that contradicts the 
conclusions of the October 2007 VA examiner.  The August 2005 
and February and March 2007 statements of Dr. Swilley 
specifically refer to degenerative joint disease and 
degenerative disc disease of the lumbar spine or lower back, 
and not the thoracic spine.  

A June 2006 VAOPT note indicates that the veteran hurt his 
neck, and an April 2005 VAOPT note indicates that all systems 
were reviewed and all were negative.

The veteran is competent to report his current symptoms, but 
his reports must be weighed against the medical evidence of 
record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A thorough VA medical examination yielded no findings of any 
of the claimed disabilities and an opinion that such 
disabilities were not present.  The examiner took into 
account the veteran's reported symptomatology.  This 
evidence, when combined with the other clinical findings, is 
of greater probative weight than the veteran's reports made 
during the course of his claim for VA benefits. 

The weight of the evidence is, thus, against a finding that 
there is a current disability of the ankles, knees, or 
thoracic spine.  A necessary element for establishing service 
connection-evidence of a current disability-has not been 
shown.  

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for bilateral 
knee and ankle disabilities, and for a thoracic spine 
disability.  The benefit-of-the-doubt rule is therefore not 
for application with regard to these claims, and each claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 53.



ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
coccyx disability, is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a service-connected 
coccyx disability, is denied.

Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
coccyx disability, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


